Name: Commission Regulation (EC) No 1237/95 of 31 May 1995 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: farming systems;  plant product;  agricultural policy;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R1237Commission Regulation (EC) No 1237/95 of 31 May 1995 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92 Official Journal L 121 , 01/06/1995 P. 0029 - 0030COMMISSION REGULATION (EC) No 1237/95 of 31 May 1995 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof, Whereas, in order to prevent complicated regionalization plans resulting in actual yields which significantly exceed historical yields, Regulation (EEC) No 1765/92 provides for the reduction of compensatory payments during the following marketing year in proportion to the overrun of the average historical yield resulting from the 1993 regionalization plans; whereas the procedure to be used for measuring such overruns should be laid down and the historical reference yields inter alia should be fixed; Whereas Member States shall submit a summary statement pursuant to Commission Regulation (EEC) No 1664/93 of 29 June 1993 setting out the information to be provided by the Member States concerning the support system for producers of certain arable crops (2), whereas information contained in those statements may be used for calculating the overruns; Whereas the reference yields should be fixed at the level of the yields resulting from the regionalization plans implemented in 1993; whereas it is thus not possible to set yields for the new Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oil and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Article 3 (6) of Regulation (EEC) No 1765/92: - the summary statements of aid applications and the yields pertaining thereto shall be those submitted by Member States pursuant to Regulation (EEC) No 1664/93, - the average historical yields resulting from the regionalization plans implemented in 1993 shall be those set out in the Annex hereto. Article 2 For calculating the average yield on the basis of aid applications for a given marketing year: - the proportional reduction referred to in the first indent of Article 2 (6) of Regulation (EEC) No 1765/92 and the reduction referred to in the sixth subparagraph of Article 3 (1) of that Regulation shall be applied, where appropriate, to the areas, - areas under oilseeds, areas covered by the five-year set-aside scheme provided for in Council Regulation (EEC) No 2328/91 (3) and arable areas declared fodder areas for the payment of beef and sheep premiums shall be considered to be areas for which compensation is paid on the basis of the region's average cereal yield. Article 3 The Commission shall carry out a comparative examination of the information referred to in Articles 1 and 2 hereof before 31 May of each year in accordance with the procedure referred to in Article 12 of Regulation (EEC) No 1765/92 and shall fix the necessary corrective coefficients. Article 4 The coefficients referred to in Article 3 shall be applied to all compensatory payments in the Member State or region in which the base area in question is situated, with the exception of the amounts referred to in Article 4 (3), (4) and (5) of Regulation (EEC) No 1765/92. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1994/95 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>